 



Exhibit 10.1
Summary of Harmonic 2008 Key Contributor Bonus Plan
On February 4, 2008, the Compensation and Equity Ownership Committee of the
Board of Directors of Harmonic Inc. (“Harmonic” or the “Company”) approved the
Harmonic 2008 Key Contributor Bonus Plan (the “Plan”).
The participants in the Plan include the following executive officers of the
Company:

      Name   Position
Patrick J. Harshman
  President & Chief Executive Officer
Robin N. Dickson
  Chief Financial Officer
Charles J. Bonasera
  Vice President, Operations
Nimrod Ben-Natan
  Vice President, Marketing
Neven Haltmayer
  Vice President, R&D

Under the Plan, payment of a bonus to any participant who is a member of
executive management is based on performance against revenue and operating
income targets. For other participants, payment of a bonus is generally based on
revenue, operating income and departmental financial targets. A minimum
threshold must be exceeded for each component before any bonus payment will be
made for that component. In the event that the target metrics are surpassed, a
participant in the Plan may be awarded a bonus payment up to a maximum of 200%
of such participant’s target bonus, subject to the limitation that total awards
made under the Plan may not exceed 20% of operating income.
The target bonus of each executive officer is as follows: Patrick J. Harshman —
80% of base salary, all other executive officers — 60% of base salary.
Participants in the Plan must remain employed through the date that a bonus is
paid in order to qualify for a bonus payment. Harmonic, in its sole discretion,
retains the right to amend, supplement, supersede or cancel the Plan for any
reason, and reserves the right to determine whether and when to pay out any
bonus amounts, regardless of the achievement of the performance targets.

 